Citation Nr: 1210315	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the disability rating for the Veteran's service-connected coronary artery disease, status post myocardial infarction, was properly reduced from 60 percent to 30 percent, effective from November 1, 2008, to include whether an increased rating is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION


The Veteran served on active duty from October 1952 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reduced the disability rating for service-connected coronary artery disease, status post myocardial infarction, from 60 percent to 30 percent, effective from November 1, 2008.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran initiated a claim for an increased rating for coronary artery disease in January 2008.  Based upon an April 2008 VA examination report, the RO, in a May 2008 rating decision, proposed to reduce the rating for coronary artery disease, status post myocardial infarction.  Thereafter, an August 2008 rating decision reduced the rating for coronary artery disease, status post myocardial infarction, from 60 percent to 30 percent.  The Board finds that the August 2008 determination which reduced the rating was also a denial of the Veteran's petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for coronary artery disease, status post myocardial infarction. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A May 2008 rating decision advised the Veteran that the 60 percent rating for coronary artery disease, status post myocardial infarction, was proposed to be reduced to 30 percent. 

2.  Reduction of the Veteran's disability rating for coronary artery disease, status post myocardial infarction, from 60 percent to 30 percent was formally implemented, effective from November 1, 2008, by an August 2008 rating decision. 

3.  At the time the Veteran's disability rating for coronary artery disease, status post myocardial infarction, was reduced from 60 percent to 30 percent, the 60 percent rating had been in effect for less than five years.  

4.  The reduction in the rating for coronary artery disease, status post myocardial infarction, from 60 to 30 percent, effective from November 1, 2008, was proper.

5.  As of November 1, 2008, the Veteran's coronary artery disease, status post myocardial infarction, is manifested by ejection fraction of 66 percent and estimated METs of 6.0-6.9.


CONCLUSIONS OF LAW

1.  The criteria for reduction from 60 percent to 30 percent for coronary artery disease, status post myocardial infarction, as of November 1, 2008, were met.  38 C.F.R. §§ 3.105(e), 4.104, DC 7005-7006 (2011).

2.  The criteria for a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, are not met for the period beginning November 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005-7006 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran submitted a claim for an increased rating for coronary artery disease, status post myocardial infarction, and the RO provided the appellant with notice in March 2008, prior to the notice of the proposed reduction of the disability evaluation from 60 percent to 30 percent.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  The notice letter specifically informed the Veteran of the evidence necessary to substantiate the claim for an increased rating and the division of responsibilities in obtaining such evidence.  It also notified the Veteran that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter further explained how disability ratings and effective dates were determined. 

Moreover, as will be discussed below, a rating reduction requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Those procedures also require that the appellant be given an opportunity to respond to the proposed action to submit evidence relevant to the issue of the reduction and to request a predetermination hearing.  As explained in detail below, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements.  In this regard, the Veteran received notice that the RO proposed to reduce his disability rating for coronary artery disease, status post myocardial infarction, in May 2008.  He was notified of the reasons for the proposed reduction and that he may submit medical or other evidence to show that the change should not be made.  He was also notified that he could request a hearing if he so desired.  Finally, he was notified that if additional evidence was not received within 60 days, the evaluation would be reduced.  Thereafter, the Veteran did not respond and in an August 2008 rating decision, the rating for coronary artery disease, status post myocardial infarction, was reduced, effective from November 1, 2008.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim.  Nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  

In addition, the Veteran was afforded VA examinations with respect to his claim involving coronary artery disease, status post myocardial infarction.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2007, September 2007, April 2008, and May 2011 VA examination reports are adequate.  The examiners conducted thorough examinations, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) (2011). 

Furthermore, section 3.105(i) requires that the veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2011). 

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this instance, however, the 60 percent rating in question was not in effect for five years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286. 

In considering the evidence of record under the laws and records as set forth above, the Board concludes that there is sufficient evidence to reduce the rating for service-connected coronary artery disease, status post myocardial infarction, from 60 percent to 30 percent, effective from November 1, 2008 under 38 C.F.R.§§ 4.104, Diagnostic Code 7005-7006.  

In this case, a rating decision dated in September 2007 granted service connection for coronary artery disease, status post myocardial infarction, and assigned a 60 percent evaluation effective from April 30, 2007.  The 60 percent rating was assigned based upon the results of the 2007 VA examination showing estimated METs of 5.0.  

A July 2007 VA examination report notes that the Veteran denied any chest pain, angina, shortness of breath, dyspnea, dizziness, or syncope.  He has fatigue after working hard in the yard for about two hours, and then he has to slow down and work slower.  His only episode of cardiac illness was his myocardial infarction sustained in September 2004.  He denied any episodes of congestive heart failure or rheumatic heart disease.  He denied any history of cardiac surgery, including coronary artery bypass grafting, valvular surgery, or cardiac transplantation, but he did have angioplasty at the time of his myocardial infarction in 2004.  The Veteran denied any history of valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, hypertensive heart disease, heart valve replacement, coronary artery bypass grafting, cardiac transplantation, or cardiopmyopathy.  He has a history of arteriosclerotic heart disease and myocardial infarction as previously noted.  There is no history of hyperthyroid heart disease or atrial fibrillation.  His heart condition limits his ability to do heavy yard work after several hours.  Physical examination revealed regular rate and rhythm of the heart with no evidence for cardiomegaly.  There were no murmurs, gallops, or rubs.  There was no evidence for congestive heart failure, including rales, edema, or liver enlargement.  There was no jugular venous distension.  Graded exercise testing done on March 15, 2007 showed negative EKG and echocardiographic criteria for exercise induced ischemia.  The diagnostic testing revealed mitral valve prolapsed with 2+ mitral insufficiency increased slightly from 1 to 2+; 1+ tricuspid insufficiency with normal right heart pressure RSVP of 24; 1+ aortic insufficiency; good left ventricular systolic function but decreased diastolic compliance; and good exercise capacity especially taking into account that the Veteran is 74 years old and has a prosthetic leg.  The diagnosis was coronary artery disease, status post myocardial infarction with a recent graded exercise testing negative for exercise-induced ischemia.  Current estimated METs level was noted to be 5.0.

A September 2007 VA examination report notes that the Veteran reportedly had a myocardial infarction in 2004.  This was his first known evidence that he had coronary artery disease.  At the time of his heart attack he had a catheterization and then a percutaneous transcoronary angioplasty with stent placement in 2004.  He reported no other treatment for his heart condition since 2004; although, he follows periodically with his family doctors.  It was noted that a review of the Veteran's private medical evidence showed that on September 16, 2004, the Veteran had a catheterization that revealed a 90 percent blockage of the mid left anterior descending artery, a 70 percent blockage of the proximal left anterior descending artery, a 70 percent distal circumflex lesion, and diffuse atherosclerosis in the right coronary artery without flow restricting lesions.  On September 17, 2004, the Veteran had a stent placed in his proximal and his mid-left anterior descending regions as treatment for his symptomatic coronary artery disease.  A graded exercise test done on March 15, 2007 revealed no evidence of exercise induced ischemia.  There were some valvular findings as noted in that report.  The summary report of that test was good left ventricular systolic function but decreased diastolic compliance, good exercise capacity, especially taking into account that the Veteran is 74 years old and has a prosthetic leg.  The diagnosis was coronary artery disease status post myocardial infarction in 2004.  

A November 2007 private cardiology consultation notes that the Veteran was admitted to the hospital on November 24, 2007 for sudden onset of chest pain early in the morning.  He did not have any diagnostic electrocardiographic changes.  However, he did have positive cardiac enzymes with an elevated troponin of 0.2.  EKG showed a right bundle ranch block and left anterior hemiblock.  He was noted to have a history of anterior wall myocardial infarction for which he was hospitalized in 2004.  He underwent angioplasty and stent placement of two lesions of the left anterior descending coronary artery.  Since that time he has been doing well and has had routine stress tests which have not shown any evidence of ischemia.  Physical examination was unremarkable.  The impression was chest pain, cardiac enzymes consistent with non-Q-wave myocardial infarction; known coronary artery disease, status post angioplasty; and stent placement of the left anterior descending coronary artery in 2004 following anterior wall myocardial infarction.

A November 2007 invasive cardiac procedure note indicates that the Veteran underwent left heart catheterization, coronary angiography, and left ventriculography for non-Q-wave myocardial infarction.  There were no complications from the procedure.  

A December 2007 letter from a private physician notes that the Veteran was seen for follow-up after a recent non-Q-wave myocardial infarction with angiography, which suggested total occlusion of the small branch of the left circumflex.  His previously placed stents in the left anterior descending were widely patent.  His left ventricular ejection fraction was 50 percent with 1+ mitral regurgitation.  He stated that he is doing very well.  He exercises by riding a stationary bicycle two or three miles one or twice daily and he also walks.  He has had no recurrent chest pain since his hospitalization.  His heart rate was 68 and regular.  There were no murmurs.  

Based on the results of an April 2008 VA examination, the RO proposed, in a May 2008 letter, to reduce the Veteran's disability rating for coronary artery disease, status post myocardial infarction, from 60 percent to 30 percent.  The Veteran was provided with proper notice under 38 C.F.R. § 3.105(e) and (i) in the May 2008 letter.  The letter also informed the Veteran that he had 60 days to submit evidence showing that that his current evaluation should not be reduced.  He was further advised that he had 30 days to request a personal hearing to present evidence or argument on the issue.  

The Veteran submitted nothing after he was informed of the proposed reduction in May 2008.  In an August 2008 rating decision, the RO reduced the rating from 60 percent to 30 percent, effective from November 1, 2008.  The decision explained that the VA examination findings warranted only a 30 percent rating. 

The April 2008 VA examination report notes that the Veteran did well after his 2004 myocardial infarction until November 2007 when he awoke at night with severe chest pain.  He took aspirin and called the emergency squad.  He was hospitalized and his physician performed cardiac catheterization.  He was hospitalized for a couple of days and was told by his cardiologist that he did everything right to prevent another heart attack.  He underwent repeat coronary angiography which revealed the stents to be open and a 50 percent blockage of the artery behind the heart.  He did not require any further angioplasty or other heart surgery.  The examiner stated that since the Veteran's episode of angina in November 2007 the Veteran had only one episode of angina.  This was after working in the yard; pain was promptly relieved by one nitroglycerin.  It was noted that the Veteran experiences fatigue after working in the yard, but he remains active.  He denied shortness of breath, congestive heart failure, dizziness, irregular pulse, or syncope.  He has had no history of rheumatic heart disease.  It was further noted that the Veteran was active and he exercises by walking or riding a bike for 15 minutes each day.  He is independent in his activities of daily living and can drive a car.  He works in the yard digging, doing other work, and using a push mower.  

Physical examination revealed no heaves or thrills, and no detectable enlargement.  S1 and S2 were normal.  There was a grade 2 out of 6 aortic ejection murmur.  There were no gallops or rubs.  EKG revealed normal sinus rhythm, left axis, and complete right bundle branch block.  The diagnoses included coronary artery disease, myocardial infarction 2004; percutaneous transluminal coronary angioplasty and stent insertion times two; and episode of unstable angina in 2007, no evidence of acute myocardial infarction then.  It was noted that a June 2007 graded exercise test revealed that after exercising for seven minutes, 7 METs were attained.  Ejection fraction was 50-55 percent, and no ischemia was found.  Estimated METs was 6.0-6.9 because the Veteran cuts grass with a push mower and shovels dirt.  He cannot play basketball, ski, or mountain climb.

The Board notes that the benefit payments continued at the previously established level pending a final determination concerning the proposed action.  A final rating action was taken in August 2008, and the 60 percent disability evaluation was reduced to a 30 percent evaluation effective on the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expired.  In particular, a letter was sent to the Veteran on August 27, 2008, which informed of the decision to reduce his benefits.  A copy of the August 2008 rating decision was also enclosed.  The effective date of the reduction was November 1, 2008. 

Based on the foregoing, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.  Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected coronary artery disease, status post myocardial infarction, was justified by the evidence.  Specific legal standards govern this question. 

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 10 percent rating in question was not in effect for five years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286. 

A May 2011 VA examination report notes that the Veteran's medical records were reviewed.  Many of the VA and private medical records were recounted in detail in the report.  It was noted that the Veteran has ischemic heart disease.  He does not have acute myocardial infarction, or other acute and subacute forms of ischemic heart disease, or angina pectoris.  He does have old myocardial infarction and other forms of chronic ischemic heart disease.  The Veteran's treatment plan includes taking continuous medication for the diagnosed condition.  It was noted that the Veteran had no coronary bypass grafting, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, or congestive heart failure.  It was noted that a March 2011 diagnostic exercise test was conducted.  However, the Veteran did not achieve the target heart rate.  The Veteran did not report dyspnea, fatigue, angina, dizziness, or syncope during the test.  The examiner noted that the Veteran has other confounding medical conditions that limit his ability to exercise, specifically, his right leg amputation and left knee arthritis.  The Veteran can walk a mile slowly, and he can climb a flight of stairs before being limited by leg pains.  MET levels were noted to be inapplicable.  There was no evidence of cardiac hypertrophy or dilation.  The Veteran indicated that his exercise capacity and symptoms with exercising have not changed since the March 15, 2011 myocardial perfusion exercise SPECT testing.  It was noted that determination of cardiac hypertrophy/dilation was required; the suggested order of testing for cardiac hypertrophy/dilation was EKG, then Chest X-ray, then echocardiogram.  Echocardiogram was only noted to be necessary if the other two tests were negative.  Left ventricular ejection fraction was noted to be 66 percent, based upon the testing.  The examiner noted that the Veteran's ejection fraction was the better estimate of his cardiac status because his MET levels at maximum exercise were confounded by other medical conditions outlined above, specifically his leg conditions.  It was noted that the Veteran last worked in 2004 as a barber.  He stated that this job ended due to retirement.  The examiner noted that the Veteran would be able to work, based solely on his heart disability, in a sedentary light or medium heavy physical activity capacity, but not in a heavier physical activity capacity.  He can lift up to 30 pounds.  

Coronary artery disease is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings-diseases of the heart), Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease.  Diagnostic Code 7006, which rates myocardial infarction, is identical in rating criteria and ratings as 7005.  Also applicable is Diagnostic Code 7015 (arterioventricular block).

The rating criteria of Diagnostic Codes 7005, 7006, and 7015 are identical, and are as follows.

A rating of 10 percent is assigned when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.


In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 60 percent to 30 percent was proper and that the current state of his disability more nearly approximates the criteria for a 30 percent evaluation and no higher.  In this regard, the results of the April 2008 and May 2011 VA examinations correspond to METs of no less than 6.0.  The May 2011 VA examiner specifically noted that the ejection fraction, which was 66 percent, was a better representation of  the Veteran's true cardiac disability picture, as the METs could not be properly ascertained because of interference from other disabilities, specifically the amputation of the left leg.  

The Board recognizes that the private medical evidence from 2007 notes an ejection fraction of 50 percent and the September 2007 VA examination report reflects current METs level to be 5.0.  Although these levels correspond to a 60 percent rating, the Board notes that the reduction of the disability rating for coronary artery disease, status post myocardial infarction, was made effective until November 1, 2008, and it was reduced based upon the results of the April 2008 VA examination, which are more consistent with a 30 percent rating.  In other words, at the time the Veteran's ejection fraction and METs level warranted a 60 percent rating (in 2007), the 60 percent rating is still in place.  The rating was reduced on November 1, 2008 based upon the results of the April 2008 examination, which reflects an ejection fraction of 66 percent and METs of no less than 6.0.  These values fall squarely within the criteria for a 30 percent rating and no higher.  As such, the rating was properly reduced and a rating in excess of 30 percent is not warranted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery disease, status post myocardial infarction, is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the appropriate diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected coronary artery disease, status post myocardial infarction, under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Reduction of the disability rating from 60 percent to 30 percent for service-connected coronary artery disease, status post myocardial infarction, was proper.

A rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


